UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

INEZ BROWN CROUCH; RONALD S.
GARMON; RONALD H.
MIDDLETON, SR.; JOHN C. MIZZELL;
JOAN M. SOOY; ANN V. PADGETT;
WILLIAM C. WILDER; JERRY LEE
RICHARDSON; PARRIS L. WILLIAMS;
JOHN DOE, an individual affected by
the re-zoning decision; TOWN OF
JAMES ISLAND,
Plaintiffs-Appellants,
                                                               No. 97-1118
v.

SECRETARY OF STATE, in his official
capacity,
Defendant-Appellee,

and

CITY OF CHARLESTON; ROBERT B.
KIZER,
Parties in Interest.

Appeal from the United States District Court
for the District of South Carolina, at Charleston.
Patrick Michael Duffy, District Judge.
(CA-96-3786-2-23)

Argued: May 7, 1997

Decided: August 5, 1997

Before RUSSELL and HALL, Circuit Judges, and
TRAXLER, United States District Judge for the
District of South Carolina, sitting by designation.

_________________________________________________________________
Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: William Andrew Gowder, Jr., PRATT-THOMAS,
PEARCE, EPTING & WALKER, P.A., Charleston, South Carolina,
for Appellants. Bruce Edward Miller, BARNWELL, WHALEY,
PATTERSON & HELMS, L.L.C., Charleston, South Carolina, for
Appellee. ON BRIEF: Andrew K. Epting, G. Trenholm Walker,
Gregg Meyers, PRATT-THOMAS, PEARCE, EPTING & WALKER,
P.A., Charleston, South Carolina, for Appellants. James E. Reeves,
BARNWELL, WHALEY, PATTERSON & HELMS, L.L.C.,
Charleston, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

In this case we consider whether litigants who lost in state supreme
court have a federal cause of action on the same facts. The district
court dismissed the case for want of jurisdiction, and the plaintiffs
below appeal.

I.

In 1992, some residents of James Island, an area near Charleston,
South Carolina, filed a petition with the South Carolina Secretary of
State, seeking to incorporate the area into a town. The South Carolina
Secretary of State appointed a commission to conduct a referendum,
and a majority of the residents of the area voted in favor of incorpora-
tion. The Town of James Island came into existence in January 1993
and began operations as a municipality. Opponents of the incorpora-

                    2
tion filed suit in state circuit court. They argued, inter alia, that the
Town lacked the contiguity of area required for lawful incorporation.
The state circuit court agreed, and declared the Town's incorporation
invalid. In Glaze v. Grooms,1 the Supreme Court of South Carolina
affirmed the judgment.

The plaintiffs in this action then filed suit in federal district court
to stop the dissolution of the town, claiming the dissolution would
violate certain of their rights under the United States Constitution and
federal statutes. They sued for declaratory and injunctive relief to stop
the South Carolina Secretary of State from carrying out the mandate
of the Glaze decision.2

The district court ruled that the plaintiffs were essentially seeking
federal appellate review of the Glaze decision and that their constitu-
tional claims were inextricably intertwined with claims in the state
court proceeding. It dismissed the plaintiffs' action for lack of subject
matter jurisdiction, because federal courts may not review decisions
of the highest court of a state.

The plaintiffs appeal the district court's dismissal of their suit. We
review the district court's dismissal for lack of subject matter jurisdic-
tion de novo.3

II.

Only the Supreme Court of the United States may review "[f]inal
judgments or decrees rendered by the highest court of a State."4 In the
line of reasoning known as the Rooker-Feldman 5 doctrine, the
Supreme Court has established that United States District Courts are
_________________________________________________________________
1 478 S.E.2d 841 (S.C. 1996), cert. denied, 117 S. Ct. 1845 (1997).
2 We are unsure what the exact status of the Town is at this point, and
what steps, if any, must be taken to dissolve it. We do not need this infor-
mation, however, to decide the case before us.
3 Hager v. Gibson, 108 F.3d 35, 38 (4th Cir. 1997).
4 28 U.S.C.A. § 1257 (West 1993).
5 District of Columbia Court of Appeals v. Feldman, 460 U.S. 462
(1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).

                     3
"without authority to review final determinations" of state supreme
courts.6 Rooker-Feldman prevents district courts from entertaining
cases that present challenges to state supreme court judgments that
arise out of particular adjudications, although general challenges to
state court action are permissible.7

Furthermore, even if a claim does not raise a challenge to a state
court judgment, Rooker-Feldman may still deprive the district court
of jurisdiction. "If the constitutional claims presented to a United
States district court are inextricably intertwined with the state court's
denial in a judicial proceeding [of the requested relief], then the dis-
trict court is in essence being called upon to review the state-court
decision. This it may not do."8 In other words, if the appellants in this
case were seeking to challenge a state court decision arising from a
particularized adjudication, or if their federal claims were inextricably
intertwined with the state-court proceedings, the district court was
without subject matter jurisdiction and was required to dismiss the
case.

The plaintiffs sought preliminary and permanent injunctions "pre-
venting the Secretary of State from decertifying the Town," or requir-
ing recertification if the Secretary had already decertified it. They also
sought a declaratory judgment that decertification of the town would
violate their constitutional rights, "and that the state court lacked sub-
ject matter jurisdiction" in the Glaze case. They also demanded the
district court declare the Glaze decision"nonbinding and void as to
these plaintiffs." Finally, they asked the district court to prevent the
decertification of the town on the theory that decertification would
violate the Voting Rights Act.9
_________________________________________________________________

6 Feldman, 460 U.S. at 476.

7 See id. at 486. See also Stern v. Nix, 840 F.2d 208, 211 (3d Cir. 1988)
(allowing general challenge to state bar rules promulgated by state court
in nonjudicial proceeding).

8 Id. at 482 n.16.

9 42 U.S.C.A. § 1973 (West 1994).

                     4
A.

To the extent the plaintiffs sought injunctive relief preventing or
reversing the implementation of the mandate of the Glaze decision,
they were seeking federal review of that decision. If the district court
had issued the requested injunction, that very act would have negated
the decision of the state court in Glaze.

In Stern v. Nix,10 an attorney was disbarred by the Pennsylvania
Supreme Court following a hearing and oral argument before that
court. Dissatisfied with the result of his case, the attorney, Stern, initi-
ated a case in federal court, claiming a "general challenge" to state
court rules.11 Looking beyond the pleadings, however, the Third Cir-
cuit found that Stern's request for a permanent injunction preventing
his disbarment amounted to a particularized challenge to the Pennsyl-
vania court order. The Third Circuit rejected Stern's appeal and
ordered the case dismissed. It reasoned that "Stern's complaint [was]
simply a skillful attempt to mask the true purpose of the action, which
essentially [was] to reverse the judicial decision of the Supreme Court
of Pennsylvania, in contravention of Rooker-Feldman."12

Like Stern, the appellants in the instant case have mounted a chal-
lenge to a particularized state court adjudication. Federal district
courts "do not have jurisdiction . . . over challenges to state-court
decisions in particular cases arising out of judicial proceedings even
if those challenges allege that the state court's action was
unconstitutional."13

We read the appellants' complaint in this case to seek reversal of
the Glaze decision. Glaze ordered the decertification of the Town of
James Island. The appellants asked the district court to prevent the
decertification of the town so that it could continue to exist. This is
nothing more than an attempt to overturn Glaze and is prohibited by
Rooker-Feldman.
_________________________________________________________________
10 840 F.2d 208 (3d Cir. 1988).
11 Id. at 211.
12 Id. at 212.
13 Feldman, 460 U.S. at 486.

                     5
B.

The appellants also sought federal court review on constitutional
and statutory claims that the district court ruled were "inextricably
intertwined" with the Glaze decision. We have noted that Rooker-
Feldman extends to such matters, and we agree with the district court
that the appellants presented inextricably intertwined claims. For
example, Glaze ordered the decertification of the town based on the
town's failure to satisfy the contiguity requirement of South Carolina
law.14 The plaintiffs now challenge the contiguity requirement on the
basis that it is "not reasonable and necessary to carry out a legitimate
government purpose." In Glaze, however, the court relied on case law
from South Carolina, and implicitly upheld the contiguity requirement.15
Thus, the plaintiffs' challenge to the contiguity requirement would
require the district court to examine Glaze, the underlying state court
precedent,16 and the South Carolina municipal incorporation statute.17
Therefore, the challenge is "inextricably intertwined" with the state
court's judicial proceedings and cannot be heard in federal court.18
The balance of the plaintiffs' challenges likewise fail.

III.

The appellants present two arguments that they contend will defeat
the application of Rooker-Feldman to their lawsuit. We reject both of
them.
_________________________________________________________________

14 Glaze, 478 S.E.2d at 843 n.4.
15 Id. (citing Tovey v. City of Charleston, 117 S.E.2d 872 (S.C. 1961)
(requiring contiguity of areas for incorporation)).

16 Tovey, 117 S.E.2d 872.

17 S.C. Code Ann. §§ 5-1-10 to 110 (Law. Co-op. 1977 & Supp. 1995).
18 We also note that the South Carolina General Assembly is currently
considering revising the incorporation statute to create and define a con-
tiguity requirement. See H.B. 3986, 112th Sess. Gen. Assembly (S.C.
introduced Apr. 10, 1997); S.B. 63, 112th Sess. Gen. Assembly (S.C.
introduced Jan. 14, 1997) (adding contiguity requirement in S.C. Code.
Ann. § 5-1-30). It appears the proposed revisions would allow James
Island to incorporate.

                    6
A.

The plaintiffs in the instant case include some litigants from the
state court action and new plaintiffs. These new plaintiffs argue that
they must be afforded an opportunity to present their constitutional
claims in federal court. They are wrong. In Guess v. Board of Medical
Examiners,19 we applied the Rooker-Feldman doctrine to the claims
of a doctor whose license had been revoked by state authorities, and
affirmed the district court's judgment that it lacked subject matter
jurisdiction to hear the doctor's claims. Patients of the doctor sought
injunctive relief in federal court that would have allowed the doctor
to continue to treat them. We ruled that because the patients' claims
were merely derivative of the doctor's claims, they were rendered
moot by our application of the Rooker-Feldman doctrine.20 Even
though none of the plaintiffs had been parties to the doctor's original
state court action, we reasoned that the patients"effectively [sought]
to relitigate the claims of Guess that were previously decided and
which this court ha[d] no jurisdiction to review."

Likewise, the new plaintiffs in this case seek review of the
Supreme Court of South Carolina decision in Glaze. As discussed
above, the district court had no jurisdiction to review the Glaze deci-
sion. The addition of new plaintiffs does not create jurisdiction.

B.

The appellants also argue that they are entitled to litigate in federal
court any constitutional claims not considered in the state-court pro-
ceedings. The Supreme Court specifically addressed this contention
in Feldman.21 It criticized a Fifth Circuit decision allowing a plaintiff
to present constitutional claims in federal district court even though
the plaintiff failed to raise these claims in a previous adjudication by
the Texas Supreme Court. The Court declared that"[b]y failing to
raise his constitutional claims in state court a plaintiff may forfeit his
right to obtain review of the state-court decision in any federal court.
_________________________________________________________________
19 967 F.2d 998 (4th Cir. 1992).
20 Id. at 1005.
21 460 U.S. at 482 n.16.

                    7
This result is eminently defensible on policy grounds. We have noted
the competence of state courts to adjudicate federal constitutional
claims."22 As in Feldman , the appellants here failed to raise their fed-
eral constitutional claims in the state court proceedings. They may not
do so now in federal court.

IV.

We find no error by the district court in applying the Rooker-
Feldman doctrine, and affirm the judgment below.

AFFIRMED
_________________________________________________________________
22 Id. (citations omitted).

                    8